DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
3.	The Information Disclosure Statements filed 23 November 2021 have been fully considered by Examiner.  Annotated copies are included with the present Office Action.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


5.	Claims 1-12, 14-17, 19 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Miller (US-2015/0235610).
	Regarding claim 1:  Miller discloses a method comprising: identifying a real-world object in an image (fig 4(402) and [0098]-[0099] of Miller); matching the real-world object with a tagged object based at least in part on image recognition (fig 4(404) and [0098]-[0099] of Miller – augmented reality virtual object 404 tagged as corresponding to a physical object 402 and cued off of, or triggered by, the physical object 402) and a setting that has been assigned to the tagged object, the tagged object having been tagged with a content item that is distinct from the setting (figs 4-6 and [0098]-[0105] of Miller – virtual objects tagged as fully virtual objects, such as objects added to the augmented reality view under particular circumstances, or as corresponding to a physical object, and thus cued off of, or triggered by, the physical object); and providing a notification to a user that the content item is associated with the real-world object (fig 6(630), [0100], and [0104] of Miller – various characteristics of the virtual objects, such as bold outlines or context-relevant animated character or object, provides notice to the user that the content item is associated with the real-world object).
	Regarding claim 2:  Miller discloses the method of claim 1 (as rejected above), wherein the setting comprises whether the tagged object will be matched only with an image of the tagged object or with an image of any object sharing one or more common attributes with the tagged object ([0099]-[0100] of Miller – virtual object cued off, or triggered by, a particular physical object or object type).
	Regarding claim 3:  Miller discloses the method of claim 1 (as rejected above), wherein the matching of the real-world object with the tagged object is further based on a location of the user and/or a social network connection between the user and an author of the content item (figs 9A-9B, [0098], [0116], and [0118] of Miller).
	Regarding claim 4:  Miller discloses the method of claim 1 (as rejected above), wherein the notification comprises one or more of a sound notification, a pop-up notification, a vibration, or an icon in a display of a user device ([0082], [0112] and [0126] of Miller – scene, virtual object, and related rendering can include sound (sound effects, etc.), vibration (haptic feedback), icon (QR codes, small scenes within the virtual environment, etc.)).
	Regarding claim 5:  Miller discloses the method of claim 1 (as rejected above), wherein the content item comprises one or more of a text comment, an image, an audio clip, or a video clip (fig 4(404), [0100], and [0126] of Miller – virtual object may be an image relevant to the real object, a video clip, and/or sound effects).
	Regarding claim 6:  Miller discloses an apparatus (fig 1 and [0069] of Miller) comprising: a processor-based device (fig 1(110) and [0073] of Miller); and a non-transitory storage medium storing a set of computer readable instructions configured to cause the processor-based device to perform steps ([0073]-[0074] of Miller) comprising: identifying a real-world object in an image (fig 4(402) and [0098]-[0099] of Miller); matching the real-world object with a tagged object based at least in part on image recognition (fig 4(404) and [0098]-[0099] of Miller – augmented reality virtual object 404 tagged as corresponding to a physical object 402 and cued off of, or triggered by, the physical object 402) and a setting that has been assigned to the tagged object, the tagged object having been tagged with a content item that is distinct from the setting (figs 4-6 and [0098]-[0105] of Miller – virtual objects tagged as fully virtual objects, such as objects added to the augmented reality view under particular circumstances, or as corresponding to a physical object, and thus cued off of, or triggered by, the physical object); and providing a notification to a user that the content item is associated with the real-world object (fig 6(630), [0100], and [0104] of Miller – various characteristics of the virtual objects, such as bold outlines or context-relevant animated character or object, provides notice to the user that the content item is associated with the real-world object).
	Regarding claim 7:  Miller discloses the apparatus of claim 6 (as rejected above), wherein the setting comprises whether the tagged object will be matched only with an image of the tagged object or with an image of any object sharing one or more common attributes with the tagged object ([0099]-[0100] of Miller – virtual object cued off, or triggered by, a particular physical object or object type).
	Regarding claim 8:  Miller discloses the apparatus of claim 6 (as rejected above), wherein the matching of the identified real-world object with the tagged object is further based on a location of the user and/or a social network connection between the user and an author of the content item (figs 9A-9B, [0098], [0116], and [0118] of Miller).
	Regarding claim 9:  Miller discloses the apparatus of claim 6 (as rejected above), wherein the notification comprises one or more of a sound notification, a pop-up notification, a vibration, or an icon in a display of a user device ([0082], [0112] and [0126] of Miller – scene, virtual object, and related rendering can include sound (sound effects, etc.), vibration (haptic feedback), icon (QR codes, small scenes within the virtual environment, etc.)).
	Regarding claim 10:  Miller discloses the apparatus of claim 6 (as rejected above), wherein the content item comprises one or more of a text comment, an image, an audio clip, or a video clip (fig 4(404), [0100], and [0126] of Miller – virtual object may be an image relevant to the real object, a video clip, and/or sound effects).
	Regarding claim 11:  Miller discloses a method comprising: receiving a selection of a real-world object from a first user (fig 4(402), fig 11(1120), [0076], [0099], and [0118] of Miller – user creating the digital world and/or defining the objects [0076] can select a physical object 402, 1120 to pair with a virtual object, the rendering of which is triggered by the physical object); receiving a content item to tag to the real-world object ([0099]-[0100], and [0117-[0118] of Miller – virtual objects are tagged to the physical objects); receiving one or more images of the real-world object (fig 4(402), fig 11(1120), [0098]-[0099], and [0117]-[0118] of Miller); receiving a setting from the first user, wherein the setting is distinct from the content item and comprises information relating to how the real-world object will be matched with other images (figs 4-6, [0098]-[0105], and [0119] of Miller – virtual objects tagged as fully virtual objects, such as objects added to the augmented reality view under particular circumstances, or as corresponding to a physical object, and thus cued off of, or triggered by, the physical object); and storing the content item, the one or more images of the real-world object, and the setting on a server, wherein the content item is configured to be retrieved by a second user viewing an object matching the real-world object (fig 1(110,120), [0075], [0081], [0084]-[0085], and [0119] of Miller – various digital data, including the images, virtual content, and settings, are stored on the server and passed among users).
	Regarding claim 12:  Miller discloses the method of claim 11 (as rejected above), wherein the content item comprises one or more of a text comment, an image, an audio clip, or a video clip (fig 4(404), [0100], and [0126] of Miller – virtual object may be an image relevant to the real object, a video clip, and/or sound effects).
	Regarding claim 14:  Miller discloses the method of claim 11 (as rejected above), wherein the setting is entered by the first user selecting from a list of attributes corresponding to the real-world object ([0098]-[0100] of Miller – user sets tagging of virtual object to physical object according to one of many possible attributes associated with the physical object, according to the desires of the user).
	Regarding claim 15:  Miller discloses the method of claim 14 (as rejected above), wherein the list of attributes is generated through object recognition performed on the one or more images of the real-world object ([0100] of Miller).
	Regarding claim 16:  Miller discloses an apparatus (fig 1 and [0069] of Miller) comprising: a processor-based device (fig 1(110) and [0073] of Miller); and a non-transitory storage medium storing a set of computer readable instructions configured to cause the processor-based device to perform steps ([0073]-[0074] of Miller) comprising: receiving a selection of a real-world object from a first user (fig 4(402), fig 11(1120), [0076], [0099], and [0118] of Miller – user creating the digital world and/or defining the objects [0076] can select a physical object 402, 1120 to pair with a virtual object, the rendering of which is triggered by the physical object); receiving a content item to tag to the real-world object ([0099]-[0100], and [0117-[0118] of Miller – virtual objects are tagged to the physical objects); receiving one or more images of the real-world object (fig 4(402), fig 11(1120), [0098]-[0099], and [0117]-[0118] of Miller); receiving a setting from the first user, wherein the sharing setting is distinct from the content item and comprises information relating to how the real-world object will be matched with other images (figs 4-6, [0098]-[0105], and [0119] of Miller – virtual objects tagged as fully virtual objects, such as objects added to the augmented reality view under particular circumstances, or as corresponding to a physical object, and thus cued off of, or triggered by, the physical object); and storing the content item, the one or more images of the real-world object, and the setting on a server, wherein the content item is configured to be retrieved by a second user viewing an object matching the real-world object (fig 1(110,120), [0075], [0081], [0084]-[0085], and [0119] of Miller – various digital data, including the images, virtual content, and settings, are stored on the server and passed among users).
	Regarding claim 17:  Miller discloses the apparatus of claim 16 (as rejected above), wherein the content item comprises one or more of a text comment, an image, an audio clip, or a video clip (fig 4(404), [0100], and [0126] of Miller – virtual object may be an image relevant to the real object, a video clip, and/or sound effects).
	Regarding claim 19:  Miller discloses the apparatus of claim 16 (as rejected above), wherein the sharing setting is entered by the first user selecting from a list of attributes corresponding to the real-world object ([0098]-[0100] of Miller – user sets tagging of virtual object to physical object according to one of many possible attributes associated with the physical object, according to the desires of the user).
	Regarding claim 20:  Miller discloses the apparatus of claim 19 (as rejected above), wherein the list of attributes is generated through automatic object recognition performed on the one or more images of the real-world object ([0100] of Miller).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US-2015/0235610) in view of Huston (US-2013/0222369).
	Regarding claim 13:  Miller discloses the method of claim 11 (as rejected above).  Miller does not disclose wherein the setting further comprises restrictions on who can view the content item.
	Huston discloses wherein the setting further comprises restrictions on who can view the content item ([0185]-[0187] of Huston – restricted to those who can opt-in to the sharing).
	Miller and Huston are analogous art because they are from the same field of endeavor, namely augmented reality applications and devices.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have the setting further comprise restrictions on who can view the content item, as taught by Huston.  The motivation for doing so would have been to allow for user privacy.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Miller according to the relied-upon teachings of Huston to obtain the invention as specified in claim 13.
	Regarding claim 18:  Miller discloses the apparatus of claim 16 (as rejected above).  Miller does not disclose wherein the setting further comprises restrictions on who can view the content item.
	Huston discloses wherein the setting further comprises restrictions on who can view the content item ([0185]-[0187] of Huston – restricted to those who can opt-in to the sharing).
	Miller and Huston are analogous art because they are from the same field of endeavor, namely augmented reality applications and devices.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have the setting further comprise restrictions on who can view the content item, as taught by Huston.  The motivation for doing so would have been to allow for user privacy.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Miller according to the relied-upon teachings of Huston to obtain the invention as specified in claim 18.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James A Thompson whose telephone number is (571)272-7441. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES A THOMPSON/Primary Examiner, Art Unit 2616